Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Nelson on 11/1/2021.

The application has been amended as follows: 

1.            (Currently Amended) A vacuum cleaner comprising:
a cleaner body; 
a suction head that communicates with the cleaner body; 
a motor frame; and 
a suction motor assembly to generate a suction force, the suction motor assembly being positioned in the motor frame and including:
a motor;
a motor housing having a chamber to accommodate the motor;
a motor support connected to a lower side of the motor housing and formed of a rubber material, a section of the motor support passing through a bottom wall of the motor housing;

a circuit board provided at an outside of the chamber; and
a heat sink provided in the chamber,
wherein an installation wall to accommodate the circuit board is provided at a side of the motor housing,
wherein the motor housing includes the installation wall and a partition wall to partition the chamber, the partition wall having an opening, 
wherein the circuit board is installed in an erect state,
wherein the circuit board includes a first surface on which a first portion of a plurality of heat generating components is installed, and a second surface opposite the first surface and that faces the partition wall, 
wherein a second portion of the plurality of heat generating components is installed on the second surface of the circuit board, and the second portion of the plurality of heat generating components passes through the opening of the partition wall in a horizontal direction to be in contact with the heat sink, 
wherein the heat sink is located between the second portion and the plurality of heat generating components and the motor, 
wherein the air inlet passes through the housing cover in a vertical direction, 
wherein a sealer is provided between the partition wall and the heat sink,
wherein the motor frame includes a support that protrudes upward from a bottom of the motor frame to support the motor support, 
wherein the support includes a recess that is recessed downward to receive a portion of the motor support, [[and]]
wherein a portion of the heat sink is positioned between the motor support and the circuit board, and 
wherein the partition wall extends to a bottom of the motor housing.

16.          (Currently Amended) A vacuum cleaner comprising: 
a cleaner body having a motor frame; and
a suction motor assembly accommodated in the motor frame and generating a suction force, the suction motor assembly including: 
a motor;
a motor housing having a chamber to accommodate the motor, and formed as a separate component to the motor frame;
a motor support connected to a lower side of the motor housing and formed of a rubber material, a part of the motor support passing through a bottom wall of the motor housing;
a circuit board provided at an outside of the chamber and having at least one heat generating component installed thereupon; and
a heat sink located in the chamber and in contact with the at least one heat generating component


wherein at least a portion of the bottom wall of the motor housing is spaced apart from the motor frame in a vertical direction,
wherein the motor frame includes a support that protrudes upward from a bottom of the motor frame to support the motor support,
wherein the support includes a recess that is recessed downward to receive a portion of the motor support, 
wherein a portion of the heat sink is positioned between the motor support and the circuit board, 

wherein the support includes at least one air hole, through which air having passed the motor passes.
17.          (Canceled) 
21.          (Currently Amended) The vacuum cleaner of claim [[16]] 25, further comprising a pair of wheels that support the cleaner body, wherein the suction motor assembly is positioned between the pair of wheels, and the battery assembly is positioned between the suction motor assembly and one of the pair of wheels.
22.          (Currently Amended) The vacuum cleaner of claim [[16]] 25, wherein the circuit board is positioned between the charger and the motor.
25.          (New) The vacuum cleaner according to claim 16, further comprising a battery assembly to provide power to the motor and a charger to charge the battery assembly, 
wherein the at least one heat generating component supplies a voltage from the battery assembly to the motor.
26.          (New) The vacuum cleaner according to claim 25, wherein the charger is installed at an outside of the motor frame.
27.          (New) The vacuum cleaner according to claim 26, wherein the motor housing includes a partition wall having an installation part on which the circuit board is installed and an opening through which the at least one heat generating component and the heat sink pass.

ALLOWANCE
Claims 1, 5-7, 16, 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record Chong (KR20110066784A) in view of Lan (US2015/0009626), is generally 
Claims 5-7 and 21-27 are allowed as being dependent from an allowed claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 


/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723